DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (2010/0154223).
Regarding claim 1, Chiu teaches a tube cutter comprising: 
a handle 10 comprising an aperture; 
a carrier 30 formed with a screw hole 322 and movably connected to the handle; 
a circular knife 315 supported on the carrier; 

a threaded rod 42 comprising a threaded section inserted in the screw hole, a shank inserted in the aperture, and a non-circular head inserted in the non-circular recess to prevent the non-circular head from rotating in the non-circular recess but allow the non-circular head to translate in the non-circular recess; and 
a spring 33 compressed between the handle and the non-circular head to render the threaded rod smoothly movable relative to the handle.
See Figs. 1-2.
Regarding claim 4, a polygonal (hexagonal head) portion of the fastener is best seen in Fig. 2. The recess in the knob 40 will have a polygonal shape for accommodating the polygonal portion of the fastener.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperti (5,515,609).
Regarding claim 1, Chiu teaches a tube cutter comprising: 
a handle 12 comprising an aperture; 
a carrier 24 formed with a screw hole 36 and movably connected to the handle; 
a circular knife 20 supported on the carrier; 
a knob 74 formed with a non-circular recess 78 and rotationally connected to the handle; 

a spring 33 compressed between the handle and the non-circular head to render the threaded rod smoothly movable relative to the handle.
See Figs. 1-6.
	Regarding claim 2, the handle 12 having a protuberance 13, the knob 74 having a circular bore, and the spring compressed between the protuberance and the non-circular head are best seen in Fig. 3.
	Regarding claim 4, a non-circular recess 78 and a non-circular head 72 are best seen in Figs. 3 and 7.
	Regarding claim 5, the spring 30 extending around the threaded rod (100, 60, 68) is best seen in Fig. 3.
	Regarding claim 6, a washer 86 is best seen in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sperti (5,515,609) in view of Garretson (1,942,692).
Sperti teaches the invention substantially as claimed except for the knob having an orifice for receiving a section of a pin and the protuberance having a groove for receiving another section of the pin to keep the knob on the protuberance and allow the knob to rotate about the protuberance.
Garretson teaches a knob 24 having an orifice for receiving a section of a pin 25 and a protuberance (cylindrical section of element 7) having a groove 26 for receiving another section of the pin 25 to keep the knob 24 on the protuberance and allow the knob to rotate about the protuberance.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the knob of Sperti an orifice for receiving a section of a pin and the protuberance of Sperti a groove for receiving another section of the pin as taught by Garretson to keep the knob on the protuberance and allow the knob to rotate about the protuberance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tube cutting devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724